Citation Nr: 0725750	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
re-open a claim for service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969 and from January 1973 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated in August 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  In May 2007, the undersigned 
Veterans Law Judge conducted a hearing regarding the issues 
on appeal.


FINDINGS OF FACT

1.  In September 2003, the RO denied the claim for service 
connection for diabetes mellitus, type II, citing that there 
was no evidence of exposure to herbicides.  The veteran did 
not appeal this decision.  

2.  Evidence received since the September 2003 RO decision 
relates to an un-established fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises the 
possibility of substantiating the claim.

3.  The veteran has diabetes mellitus, type II, which is 
presumed to have had its onset due to herbicide (Agent 
Orange) exposure.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision denying service connection 
for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204, 
20.1103 (2006).

2.  Evidence added to the record since the September 2003 
rating decision is new and material; thus, the claim of 
entitlement to service connection for diabetes mellitus, type 
II, is re-opened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a) (2006). 

3.  Diabetes mellitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1116 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110, 1131, 
a claimant must prove the existence of (1) a disability and 
(2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that links a 
current disability to symptoms that began in service and 
continues to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be re-opened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be re-opened, and the former disposition of the claim shall 
be reviewed.  38 U.S.C.A. § 5108.  

The applicable law in this case defines new evidence as 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an un-established fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the record evidence at 
the time of the last, final denial of the claim sought to be 
re-opened and must raise a reasonable possibility of 
substantiating the claim.  Id.  Evidence is presumed credible 
for the purposes of re-opening unless it is inherently false 
or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in re-opening the claim must be both new 
and material.  Smith v. West, 12 Vet. App. 312 (1999). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Application to Re-Open

The veteran contends, that while serving in Korea, he was 
exposed to Agent Orange which has caused his diabetes 
mellitus, type II.  By a September 2003 rating decision, the 
RO denied the veteran's claim on the basis that the evidence 
failed to show that the veteran was exposed to Agent Orange.  
The veteran did not perfect an appeal to the RO's decision, 
and that decision became final.  

In January 2005, the veteran re-opened his claim for service 
connection and, subsequently, submitted copies of his 
personnel records noting that he was assigned to the 1st 
Battalion, 31st Artillery 7th Infantry Division as well as 
statements from personnel officers at Camp Casey.  This 
evidence is new and material since it relates to an un-
established fact necessary to substantiate the claim, is not 
cumulative, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, the 
claim is re-opened.

B.  Service Connection

The Board notes that the veteran's VA clinic records confirm 
a diagnosis of diabetes mellitus, type II.  See VA Clinic 
Record (June 2001).  Service connection shall also be granted 
on a presumptive basis for diabetes mellitus if shown to the 
required degree during the first post service year, or for 
Type II diabetes, if it is shown that the veteran was exposed 
to herbicide agents in service.  38 U.S.C.A. §§ 1112, 1116; 
38 C.F.R. § 3.307, 3.309.  The Board recognizes that the 
claim may be considered on a basis other than such exposure.  
Here, however, the veteran relies solely upon herbicide 
exposure as the basis for compensation.  In this regard, it 
is noted that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The VA is aware that herbicide agents were used along the 
southern boundary of the demilitarized zone (DMZ) in Korea 
between April 1968 and July 1969.  The Department of Defense 
has identified specific units that served in areas along the 
DMZ where herbicides were used.  The veteran's contention as 
reflected in correspondence and hearing testimony is that his 
diabetes mellitus resulted from his exposure to herbicides 
during a tour of duty along the DMZ in Korea.  He stated 
that, in his capacity as artillery support, he traveled to 
the DMZ on a regular basis.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides along the DMZ in Korea.  
VA's Adjudication Procedure Manual, M 21-1MR, part VI, 
Subpart ii, Chapter 2, Section C, (hereinafter M21-1) notes 
that if it is determined that a veteran who served in Korea 
during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
The M21-1 notes that service records may show assignment to 
either the 2nd or the 7th Infantry Division.  The specified 
infantry Battalion/Brigades aligned with the 7th Infantry 
Division were the 1st/17th, 1st/31st, 1st/32nd, 2nd/10th, 
2nd/17th, 2nd/31st, 2nd/32nd, and 3rd/32nd.

The veteran's service personnel records indicates that the 
veteran was stationed in Korea from May 1967 to June 1969, 
that his principal duty was artillery support, and that he 
was assigned to 1st Battalion, 31st Artillery 7th Infantry 
Division. 

Thus, the veteran's DD Form 214 and his personnel records 
confirm service in Korea with a unit that is believed to have 
been exposed to Agent Orange during the requisite service 
period to establish exposure.  Thus, it is presumed that that 
the veteran was exposed to herbicides containing Agent 
Orange.

Accordingly, the Board finds that the veteran's diabetes 
mellitus, type II, was incurred in service on a presumptive 
basis, and service connection is warranted.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board observes that in light of the favorable 
outcome of this appeal, any perceived lack of notice or 
development under the VCAA should not be considered 
prejudicial.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for diabetes mellitus, type 
II, is reopened. 

Entitlement to service connection for diabetes mellitus, type 
II, is granted.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


